Case: 20-50494       Document: 00516021081           Page: 1     Date Filed: 09/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit
                                    ___________
                                                                             FILED
                                                                     September 20, 2021
                                     No. 20-50494
                                    ___________                         Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

   Irick Dron Oneal,

                                             Defendant—Appellant.
                    ______________________________

                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:19-CV-96
                   ______________________________

   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam: *
          Irick Dron Oneal was convicted of sex trafficking of children and
   sentenced to life in prison. The district court denied his Section 2255 petition
   and denied him a Certificate of Appealability (“COA”). He moved for a
   COA in this court, was denied, and moved for reconsideration of that denial.
   We granted that motion and now deny his motion for a COA.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50494      Document: 00516021081           Page: 2    Date Filed: 09/20/2021




                                     No. 20-50494


          Oneal seeks a COA on numerous ineffective assistance of counsel
   claims. We reduce them to three categories: (1) ineffective assistance of
   counsel at trial for choice of strategy; (2) ineffective assistance of counsel at
   sentencing because Oneal’s sentence was enhanced for various reasons; and
   (3) ineffective assistance of counsel on appeal. Oneal also argues that the
   district court erred by not granting him an evidentiary hearing.
          To receive a COA, a petitioner must make “a substantial showing of
   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district
   court has rejected the constitutional claims on the merits, a petitioner “must
   demonstrate that reasonable jurists would find the district court’s
   assessment of the constitutional claims debatable or wrong.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000).
          To prevail on an ineffective assistance of counsel claim, a petitioner
   must show (1) “counsel’s performance was deficient,” and (2) “the deficient
   performance prejudiced the defense.” Strickland v. Washington, 466 U.S.
   668, 687 (1984).     “Because of the difficulties inherent in making the
   evaluation, a court must indulge a strong presumption that counsel’s conduct
   falls within the wide range of reasonable professional assistance.” Id. at 689.
          Oneal first argues that his counsel was ineffective at trial. Courts will
   not second-guess counsel’s decisions of strategy “if based on informed and
   reasoned practical judgment.” Ransom v. Johnson, 126 F.3d 716, 721 (5th Cir.
   1997) (quotation marks and citation omitted). At trial, counsel sought to shift
   responsibility to one of Oneal’s alleged co-conspirators.         That shifting
   required Oneal to testify and claim he had made a mistake as to the victim’s
   age because he did not have a reasonable opportunity to observe the victim.
   Trial counsel and the district court informed Oneal of his right not to testify
   and the consequences of doing so. The district court found no constitutional




                                          2
Case: 20-50494      Document: 00516021081          Page: 3    Date Filed: 09/20/2021




                                    No. 20-50494


   ineffectiveness. Oneal has not demonstrated that reasonable jurists would
   find the district court’s conclusion to be debatable or wrong.
          Oneal next argues that his counsel was ineffective at sentencing for
   failing to request a special jury verdict and for failing to prevent various
   enhancements to Oneal’s sentence. Trial counsel, though, requested an
   unanimity instruction regarding aiding and abetting and preserved it for
   appeal. Trial counsel also timely objected and argued against enhancements
   for Obstruction, Pattern of Activity, and Leadership Role and was overruled.
   Trial counsel was not required to object to the Undue Influence enhancement
   because, given the 27-year age difference between Oneal and his victim, it
   would be a “meritless objection [that could not] be grounds for a finding of
   deficient performance.” Clark v. Thaler, 673 F.3d 410, 429 (5th Cir. 2012)
   (internal quotation marks and citations omitted). The district court found
   there was no constitutional ineffectiveness, and Oneal has not demonstrated
   that reasonable jurists would find that assessment debatable or wrong.
          Oneal also argues for the first time that his appellate counsel on direct
   appeal was ineffective. We need not, and here do not, “address a claim raised
   for the first time in a COA motion in this court.” See Henderson v. Cockrell,
   333 F.3d 592, 605 (5th Cir. 2003).
          Finally, we hold that the district court did not err in denying an
   evidentiary hearing. A petition “challenging an evidentiary ruling may only
   be entertained as corollary to a constitutional violation.” Norman v. Stephens,
   817 F.3d 226, 234 (5th Cir. 2016). Because we have determined that no such
   violation exists, “we do not address the merits of his request for an
   evidentiary hearing.” Id.
          The application for a COA and the request for an evidentiary hearing
   are DENIED.




                                          3